                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE
                                AT CHATTANOOGA

DARRELL EDEN, on behalf of himself and        )
all others similarly situated,                )
                                              )       Case No.: 1:18-cv-00217-CHS
        Plaintiff,                            )
                                              )       CLASS ACTION
        vs.                                   )
                                              )       COMPLAINT          PURSUANT         TO    42
BRADLEY COUNTY, TENNESSEE;                    )       U.S.C. 1983
SHERIFF ERIC WATSON, in his official          )
and individual capacities; CAPTAIN            )       DEMAND FOR JURY TRIAL
GABRIEL THOMAS, in his official and           )
individual capacities; JOHN DOE, in his       )
official and individual capacities; JANE DOE, )
in her official and individual capacities,    )
                                              )
        Defendants.                           )


        RESPONSE AND OPPOSITION TO PLAINTIFFS’ MOTION TO AMEND


       Defendants Bradley County, Tennessee, Eric Watson and Gabriel Thomas, by and through

counsel, pursuant to Rule 15 of the Federal Rules of Civil Procedure, file with the Court their

Response and Opposition to Plaintiff’s Motion to Amend [Doc. 84] as follows:

                                  PROCEDURAL HISTORY

       As the Court knows, this case has a complicated and prolonged procedural history.

Plaintiff filed his complaint [Doc. 1] on September 18, 2018. Defendants filed their answer [Doc.

27] on November 21, 2018. Thereafter, the Court conducted a scheduling conference with the

parties and entered its first scheduling order [Doc. 33] on August 20, 2019. Importantly, and as

the Court well knows, discovery in this case was to be conducted in phases. Phase I discovery

relates to the issue of class certification and the Rule 23 requirements governing the same.

       Plaintiff’s original complaint includes 405 separate paragraphs and allegations. Plaintiff’s

complaint requests that the Court certify a class based on allegations of violations of the Eighth

Case 1:18-cv-00217-CHS Document 88 Filed 06/18/21 Page 1 of 8 PageID #: 1258
Amendment as it relates to denied medical care to inmates confined in the Bradley County jail.

Therefore, and for the purposes of Phase I discovery, the issues to be explored in furtherance of

Rule 23 considerations related to the medical care and claims of constitutional deprivations of the

same. In that respect, on more than one occasion, Plaintiff represented to the Court that the class

action claim in this case was for claimed Eighth Amendment violations pertaining to medical care.

       The Court amended the scheduling order on two (2) separate occasions: (1) on March 27,

2020 the Court entered its First Amended Scheduling Order [Doc. 57]; and (2) on May 3, 2021 the

Court entered its Second Amended Scheduling Order [Doc. 83]. That having been said, the parties

worked together to accommodate schedules and various disclosures in this case.

       Importantly, the parties agreed to, and in fact did, make expert disclosures and exchange

expert reports. The parties further agreed to and did complete experts depositions as follows:

   (1) Dr. Lori Roscoe, December 3, 2020;

   (2) Anthony Callisto, January 14, 2021;

   (3) Dr. David Mathis, January 25, 2021; and

   (4) Dr. Anthony Hayter, January 11, 2021.

Again, the issues in consideration for these experts relate to Rule 23 criteria relating to class action

certification matters in the context of medical care wtihin the Bradley County jail.

       On February 21, 2021, Plaintiff filed a motion to intervene [Doc. 72] and in so doing

requested that two (2) parties, Avery Sharp and the Estate of Brandon Gash, be permitted to

intervene in this case. The Court held a hearing on such motion on April 12, 2021 and again on

April 26, 2021 and thereafter entered an order [Doc. 83] on May 3, 2021 granting such motion and

further amending the scheduling order commensurate with the current posture of the case. The

May 3, 2021 order permitted the parties to file motions seeking to amend the pleadings no later

than May 17, 2021.


Case 1:18-cv-00217-CHS Document 88 Filed 06/18/21 Page 2 of 8 PageID #: 1259
       On May 17, 2021, at 11:12 p.m., Plaintiff filed the instant motion to amend [Doc. 84].

Defendants respectfully object to Plaintiff’s motion to amend and pray that the same be denied as

more fully set forth below.

                                   STANDARD OF REVIEW

       The instant motion is governed by Rule 15 of the Federal Rules of Civil Procedure. In that

respect, Defendants acknowledge that Rule 15(a)(2) states that “[T]he court should freely give

leave [to amend] when justice so requires.” However, Defendants further respectfully show that

the foregoing does not create a right of amendment.

       More specifically, the Court has discretion regarding the instant motion. In that respect,

the Court shall consider multiple factors in determining whether or not the motion should be

granted. Undue delay in filing, lack of notice to the opposing party, bad faith by the moving party,

repeated failure to cure deficiencies by previous amendments, undue prejudice to the opposing

party, and futility of amendment are all factors which may affect the decision. Delay by itself is

not sufficient reason to deny a motion to amend. Notice and substantial prejudice to the opposing

party are critical factors in determining whether an amendment should be granted. Wade v.

Knoxville Utilities Board, 259 F.3d 452, 458-59 (6th Cir. 2001). See also, Head v. Jellico Hous.

Auth., 870 F.2d 1117, 1123 (6th Cir. 1989) (quoting Hageman v. Signal L.P. Gas, Inc., 486 F.2d

479, 484 (6th Cir. 1973). Furthermore, when amendment is sought at a late stage in the litigation,

there is an increased burden to show justification for failing to move earlier. See, Duggins v. Steak

‘N Shake, Inc., 195 F.3d 828, 834 (6th Cir. 1999).

       The denial of a motion for leave to amend is reviewed for abuse of discretion, except to the

extent that the decision is based on a legal conclusion that the amendment would not withstand a

motion to dismiss. See, Parry v. Mohawk Motors of Mich. Inc., 236 F.3d 299, 306 (6th Cir. 2000),




Case 1:18-cv-00217-CHS Document 88 Filed 06/18/21 Page 3 of 8 PageID #: 1260
cert. denied, 533 U.S. 951 (2001); Martin v. Associated Truck Lines, Inc., 801 F.2d 246, 248 (6th

Cir. 1986).

       For the reasons set forth below, Plaintiff’s motion to amend must be denied in applying the

foregoing standards.

                       ARGUMENT AND CITATION OF AUTHORITY

       The issue of amending the complaint came early in this litigation with the Court making

observations as to the limited number of class representatives included in the caption of the lawsuit.

Thereafter, discussions were had regarding Plaintiff amending the Complaint to substitute parties

and the Court, as well as the undersigned, continued with inquiries regarding amendment. There

was no motion to amend until the current motion.

       On April 26, 2021, the last hearing held in this matter, the issue of amending the pleadings

came up again. The April 26th hearing related to a motion to intervene. The Court entered an order

granting the motion and also establishing deadlines regarding Phase I of this case. The Court

ordered that any and all amendments to the pleadings would have to be filed by May 17, 2021. In

that respect, the Court even made reference to brevity of any new pleadings believed to be based

on the lengthy original complaint filed by Plaintiff.

       Late on May 17, 2021, the instant motion to amend was filed with a proposed amended

complaint attached. [Doc. 84-1].        The proposed amended complaint includes new class

representatives, 268 more paragraphs/allegations than the original complaint (original complaint

has 405 paragraphs/allegations as compared to 673 in the proposed amended complaint), and

newly identified defendants.      Furthermore, the motion and proposed amended complaint,

importantly, requests certification of an additional class related to conditions of confinement.

       Discovery, pursuant to the Court’s second amended scheduling order, expires August 27,

2021. Plaintiffs proposed amended complaint includes new theories, new fact allegations, new


Case 1:18-cv-00217-CHS Document 88 Filed 06/18/21 Page 4 of 8 PageID #: 1261
putative parties and seeks certification of a newly identified class. Considering that this case has

been pending since September 18, 2018, and considering the issue of amending the pleadings has

been brought up on multiple occasions previously, Plaintiff has unduly delayed filing the instant

motion and proposed amended complaint to the undue prejudice of Defendants.

       Furthermore, and contrary to the Court’s request, Plaintiff has now included 268 more

paragraphs in the proposed amended complaint compared to the original complaint. The amended

complaint does not simplify an already complicated case but rather complicates the same. The

hearing on the motion to amend is July 1st and if the motion is granted, Defendants’ response would

be due shortly before the expiration of discovery and not long before the September 9, 2021 case

management conference in which discussion regarding the procedure for class certification

consideration will be discussed.

                    i.      Lack of Timeliness in Identifying New Class Members

       Plaintiff seeks to add sixteen (16) new putative class representatives. Plaintiff fails to state

when he knew or reasonably expected that the foregoing were proper class representatives in

support of his motion. Substantial discovery has taken place in this matter including depositions

and the exchange of thousands of pages of documents. Despite that, Plaintiff took no action to

amend his complaint to add these parties until, almost quite literally, the last minute.

        Plaintiff’s motion includes no reason for the timing of filing the instant motion but rather

makes reference to what appears to be primarily boiler-plate case law on Rule 15 motions. Plaintiff

does state that an accommodation for additional depositions would be agreeable, which although

courteous and professional, is not what Defendants seek.

        Furthermore, a majority of the newly identified class members were not timely identified

and therefore not subject to consideration by Defendants’ experts. Plaintiff is therefore changing




Case 1:18-cv-00217-CHS Document 88 Filed 06/18/21 Page 5 of 8 PageID #: 1262
the structure and dynamic of this litigation at the very last minute without explanation as to why.

In essence, the process is starting over. This causes undue prejudice to Defendants.

          Therefore, Plaintiff’s motion to add additional putative class representatives must be

denied.

                           ii.          Addition or Modification of Legal Theories

          Once again, Plaintiff offers no reasonable basis as to why the new and/or modified legal

theories could not be raised until May 17, 2021. Again, Plaintiff’s delay is not proper, will cause

Defendant undue prejudice, and therefore Plaintiff’s motion must be denied.

                                 iii.      Modification of the Class Definition

          On multiple occasions, it has been discussed that this case is based on claims of denied

medical care. The discovery in this case has, for more than two (2) years, focused on the claim for

class certification based on medical care. Defendants have obtained two (2) very specific experts

to address and opine on those matters at great expense and expert reports were provided and

depositions taken on the requested class.

          Furthermore, the depositions of Plaintiff’s experts were taken regarding issues of medical

care. Plaintiff now asks the Court to allow it to pursue class certification on another matter, that

being conditions of confinement. To allow Plaintiff at this late time to amend the complaint to

add a class would be entirely inappropriate and cause substantial and undue prejudice to

Defendants particularly considering that expert reports and disclosures have been made and that

this case is scheduled to move forward into class certification considerations very soon.

          Defendants have crafted discovery and strategy, including expert assistance, on issues of

medical care. Interrogatories have been exchanged and answered and thousands of pages of

documents exchanged. At this late stage in litigation, it would be improper to allow Plaintiff to




Case 1:18-cv-00217-CHS Document 88 Filed 06/18/21 Page 6 of 8 PageID #: 1263
add a class claim on conditions of confinement, which would absolutely cause undue prejudice to

Defendants. Therefore, Plaintiff’s motion must be denied.

                                            CONCLUSION

          Phase I discovery is coming to a close. The parties are in the process of finalizing discovery

requests based on the claims of denied medical care and a request for class certification relating to

the same. Allowing an amended complaint with 268 additional paragraphs, new theories, new

parties and a proposed new class at this late juncture in the case is not proper. Although Plaintiff

cites general case law regarding motions to amend, Plaintiff offers no basis or explanation for the

late filing of the motion, provides no analysis or explanation for the conclusory statement that no

harm will come to Defendants, and now seeks to change the complexion of the litigation to the

detriment and unfair prejudice of Defendants. Accordingly, Plaintiff’s motion to amend must be

denied.

                                                 Respectfully submitted,

                                                 SPICER RUDSTROM, PLLC

                                                 By:     /s/ B. Thomas Hickey, Jr.
                                                         B. Thomas Hickey, Jr.
                                                         Attorney for Defendants
                                                         537 Market Street – Suite 203
                                                         Chattanooga, TN 37402-1241
                                                         P: (423) 756-0262
                                                         F: (423) 756-8489
                                                         bth@spicerfirm.com




Case 1:18-cv-00217-CHS Document 88 Filed 06/18/21 Page 7 of 8 PageID #: 1264
                               CERTIFICATE OF SERVICE

      I hereby certify that on this 18th day of June, 2021, I electronically filed this document
along with any exhibits with the Clerk of Court using the CM/ECF system which will
automatically send e-mail notification of such filing to the following attorneys of record:

                      Joseph Alan Jackson, II
                      C. Scott Johnson
                      William J. Reider
                      Spears, Moore, Rebman & Williams P.C.
                      601 Market Street, Suite 400
                      Chattanooga, TN 37402
                      JAJ@smrw.com
                      CSJ@smrw.com
                      WJR@smrw.com

                      J Allen Murphy, Jr.
                      Law Office of J. Allen Murphy, Jr.
                      3555 Keith Street NW, Suite 213
                      Cleveland, TN 37312
                      allen@jallenmurphy.com

                                            SPICER RUDSTROM, PLLC

                                            BY:    /s/ B. Thomas Hickey, Jr.




Case 1:18-cv-00217-CHS Document 88 Filed 06/18/21 Page 8 of 8 PageID #: 1265
